Title: From Thomas Jefferson to United States Congress, 13 December 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives 
                        
                        of the United States
                     
                  
                  I now transmit to both houses of Congress a report of the Commissioners appointed under the act of Mar. 29. 1806. concerning a road from Cumberland to Ohio, being a statement of the proceedings under the said act, since their last report communicated to Congress, in order that Congress may be enabled to adopt such further measures as may be proper under existing circumstances.
                  
                     Th: Jefferson
                     
                     Dec. 13. 1808.
                  
               